 Case 19-32928       Doc 118   Filed 01/13/20 Entered 01/13/20 15:13:55    Desc Main
                                Document     Page 1 of 51


                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MINNESOTA


In re:                                               Bankr. Case No. 19-32928 (MER)

Rancher’s Legacy Meat Co.,                                                 Chapter 11

Debtor.


                        NOTICE OF MOTION AND MOTION
                       FOR RELIEF FROM AUTOMATIC STAY


To:      The debtor and other entities specified in Local Rule 9013-3.

         1.    Great Plains Beef, LLC (“Great Plains”) moves the court for the relief

requested below and gives notice of hearing.

         2.    The court will hold a hearing on this motion at 2:30 p.m. on Thursday,

February 13, 2020 in Courtroom No. 7 West, at the United States Courthouse, at

300 S. 4th St., Minneapolis, Minnesota, before Chief Bankruptcy Judge Michael E.

Ridgway.

         3.    Any response to this motion must be filed and served not later than

Friday, February 7, 2020, which is five days before the time set for the hearing

(including Saturdays, Sundays, and holidays). UNLESS A RESPONSE OPPOSING

THE MOTION IS TIMELY FILED, THE COURT MAY GRANT THE MOTION

WITHOUT A HEARING.

         4.    This court has jurisdiction over this motion pursuant to 28 U.S.C.

§§ 157 and 1334, Fed. R. Bankr. P. 5005, and Local Rule 1070-1. This proceeding is
 Case 19-32928     Doc 118    Filed 01/13/20 Entered 01/13/20 15:13:55     Desc Main
                               Document     Page 2 of 51


a core proceeding. The petition commencing this chapter 11 case was filed on

September 20, 2019. The case is now pending in this court.

      5.     This motion arises under 11 U.S.C. §§ 362(d) and 553, Fe. R. Bankr. P.

4001, and Local Rule 4001-1. This motion is filed under Fed. R. Bankr. P. 9014.

Great Plains requests relief with respect to its right of setoff.

                              FACTUAL BACKGROUND

      6.     Pre-petition, Great Plains sold goods to Debtor. As of the Petition Date,

Debtor owed Great Plains $605,353.51 based on approximately 33 unpaid invoices

that existed as of that date (collectively, the “Great Plains Indebtedness”). A true

and correct copy of the Proof of Claim of Great Plains, filed as Proof of Claim No. 16,

is attached hereto as Exhibit A.

      7.     Based on the unpaid invoices, Great Plains has a 20-day

administrative claim under 11 U.S.C. § 503(b)(9) in the amount of $189,544.48.

      8.     In addition, pre-petition, Debtor issued invoices to Great Plains that

remained unpaid as of the Petition Date (collectively, the “Debtor Invoices”). In

total, $9,192.38 in unpaid Debtor Invoices were due prior to the commencement of

this case.

                  RELIEF REQUESTED AND BASIS FOR RELIEF

      9.     Great Plains is requesting that the Court grant it relief from the

automatic stay under 11 U.S.C. § 362(d) to apply the amount of the Debtor Invoices

to the Great Plains Indebtedness, thus exercising its right of setoff as authorized by

11 U.S.C. § 553. See 11 U.S.C. § 362(a)(7) (stating that a creditor must obtain relief



                                            2.
 Case 19-32928    Doc 118    Filed 01/13/20 Entered 01/13/20 15:13:55     Desc Main
                              Document     Page 3 of 51


from the automatic stay in order to setoff any debt owing to the debtor that arose

before commencement of the case).

      10.    This motion is further supported by the memorandum of law included

herewith and incorporated by reference herein.

      11.    Pursuant to Local Rule 9013-2(c), in the event of an evidentiary

hearing on this motion, Great Plains reserves its right to offer oral testimony from a

Great Plains representative regarding the facts supporting this motion.

WHEREFORE, Great Plains moves the court for an order that:

   a. Grants Great Plains relief from the automatic stay under 11 U.S.C. § 362(d)

      to enable Great Plains to exercise its right of setoff;

   b. Waives the 14-day waiting period set forth in Fed. R. Bankr. P. 4001(a)(3);

      and

   c. Grants such other relief as may be just and equitable.

Respectfully submitted,

Dated: January 13, 2020           /e/ Alexander J. Beeby
                                 Alexander J. Beeby (398286)
                                 Larkin Hoffman Daly & Lindgren Ltd.
                                 8300 Norman Center Drive
                                 Suite 1000
                                 Minneapolis, Minnesota 55437-1060
                                 (952) 835-3800
                                 abeeby@larkinhoffman.com

                                 Attorneys for Great Plains Beef, LLC




                                           3.
Case 19-32928   Doc 118   Filed 01/13/20 Entered 01/13/20 15:13:55   Desc Main
                           Document     Page 4 of 51
Case 19-32928   Doc 118   Filed 01/13/20 Entered 01/13/20 15:13:55   Desc Main
                           Document     Page 5 of 51




                          EXHIBIT A
           Case
            Case19-32928
                  19-32928 Doc
                            Claim
                               11816 Filed
                                        Filed
                                            01/13/20
                                              01/06/20 Entered
                                                         Desc Main
                                                               01/13/20
                                                                    Document
                                                                        15:13:55Page
                                                                                  Desc
                                                                                     1 ofMain
                                                                                          3
                                      Document       Page 6 of 51
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 Rancher's Legacy Meat Co.                                                                                       U.S. Bankruptcy Court
                                                                                                                           District of Minnesota
 Debtor 2
 (Spouse, if filing)                                                                                                             1/6/2020
 United States Bankruptcy Court           District of Minnesota                                                           Lori Vosejpka, Clerk
 Case number: 19−32928


Official Form 410
Proof of Claim                                                                                                                                     04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Great Plains Beef LLC
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Great Plains Beef LLC

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  PO Box 82545
                                  Lincoln NE 68501



                                  Contact phone              800−544−1359                        Contact phone

                                  Contact email                                                  Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1
        Case
         Case19-32928
               19-32928 Doc
                         Claim
                            11816 Filed
                                     Filed
                                         01/13/20
                                           01/06/20 Entered
                                                      Desc Main
                                                            01/13/20
                                                                 Document
                                                                     15:13:55Page
                                                                               Desc
                                                                                  2 ofMain
                                                                                       3
Part 2: Give Information About the Claim asDocument         PageWas
                                            of the Date the Case 7 of  51
                                                                    Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:       1236
  identify the debtor?


7.How much is the             $      605353.51                      Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                        Goods sold


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $
                                    secured:
                                    Amount of the claim that is               $                                    (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                                     %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to         No
   a right of setoff?               Yes. Identify the property:                Subject to a pre−petition obligation to Debtor of
                                                                               $9,192.38




Official Form 410                                                Proof of Claim                                                page 2
           Case
              Case  19-32928
                        19-32928 Doc
                                  Claim
                                     11816 Filed
                                              Filed
                                                  01/13/20
                                                    01/06/20 Entered
                                                               Desc Main
                                                                     01/13/20
                                                                          Document
                                                                              15:13:55Page
                                                                                        Desc
                                                                                           3 ofMain
                                                                                                3
    Is all or part of the claim
                                            Document       Page 8 of 51
12.                                       No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
      A claim may be partly                 Domestic support obligations (including alimony and child support) $
      priority and partly                   under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
      nonpriority. For example,
      in some categories, the               Up to $3,025* of deposits toward purchase, lease, or rental of                     $
      law limits the amount                 property or services for personal, family, or household use. 11
      entitled to priority.                 U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $13,650*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)(2) that applies                    $ 189544.48

                                         * Amounts are subject to adjustment on 4/1/22 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                1/6/2020

                                                                 MM / DD / YYYY


                                 /s/ Shane Peed

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                  Shane Peed

                                                                      First name       Middle name        Last name
                                 Title                                 Owner

                                 Company                               Great Plains Beef LLC

                                                                      Identify the corporate servicer as the company if the authorized agent is a servicer
                                 Address                               PO Box 82545

                                                                      Number Street
                                                                       Lincoln, NE 68501

                                                                      City State ZIP Code
                                 Contact phone             800−544−1359                         Email


Official Form 410                                                      Proof of Claim                                                   page 3
Case
Case19-32928
     19-32928 Claim
              Doc 118
                    16 Part
                         Filed
                            2 01/13/20
                               Filed 01/06/20
                                         Entered
                                               Desc
                                                  01/13/20
                                                     Attachment
                                                           15:13:55
                                                                 1 Page
                                                                    Desc1Main
                                                                         of 35
                          Document      Page 9 of 51
                         Case 19-32928    Doc 118     Filed 01/13/20 Entered 01/13/20 15:13:55             Desc Main
                                                             EXHIBIT
                                                      Document      PageA10 of 51

                          *5($73/$,16%(()//&5$1&+(5 6/(*$&<,192,&(6




                                                                                                                                                    Case 19-32928
                                'DWH      6KLS'DWH   'HOLYHU\'DWH           7\SH             1R          $PRXQW               E &ODLP
5DQFKHU V/HJDF\                                                      &UHGLW&DUU\)RUZDUG   &    
                                           ,QYRLFH                    
                                           ,QYRLFH                    
                                           ,QYRLFH                    
                                           ,QYRLFH                    
                                           ,QYRLFH                    




                                                                                                                                                    Claim 16 Part 2
                                            ,QYRLFH                    
                                            ,QYRLFH                    
                                            ,QYRLFH                    
                                             ,QYRLFH                    
                                             ,QYRLFH                    
                                             ,QYRLFH                    
                                           ,QYRLFH                    
                                           ,QYRLFH                    




                                                                                                                                                    Filed 01/06/20
                                           ,QYRLFH                    
                                           ,QYRLFH                    
                                           ,QYRLFH                    
                                           ,QYRLFH                    
                                           ,QYRLFH                    
                                           ,QYRLFH                    
                                            ,QYRLFH                    




                                                                                                                                                    Desc Attachment 1
                                            ,QYRLFH                    
                                            ,QYRLFH                    
                                            ,QYRLFH                    
                                              ,QYRLFH                         
                                              ,QYRLFH                         
                                              ,QYRLFH                         
                                           ,QYRLFH                        
                                           ,QYRLFH                         
                                           ,QYRLFH                        




                                                                                                                                                    Page 2 of 35
                                           ,QYRLFH                        
                                           ,QYRLFH                         
                                           ,QYRLFH                        
                                           ,QYRLFH                         
5DQFKHU V/HJDF\7RWDO                                                                                      
Case
Case19-32928
     19-32928 Claim
              Doc 118
                    16 Part
                         Filed
                            2 01/13/20
                               Filed 01/06/20
                                         Entered
                                               Desc
                                                 01/13/20
                                                     Attachment
                                                           15:13:55
                                                                 1 Page
                                                                    Desc3Main
                                                                         of 35
                         Document      Page 11 of 51
Case
Case19-32928
     19-32928 Claim
              Doc 118
                    16 Part
                         Filed
                            2 01/13/20
                               Filed 01/06/20
                                         Entered
                                               Desc
                                                 01/13/20
                                                     Attachment
                                                           15:13:55
                                                                 1 Page
                                                                    Desc4Main
                                                                         of 35
                         Document      Page 12 of 51
Case
Case19-32928
     19-32928 Claim
              Doc 118
                    16 Part
                         Filed
                            2 01/13/20
                               Filed 01/06/20
                                         Entered
                                               Desc
                                                 01/13/20
                                                     Attachment
                                                           15:13:55
                                                                 1 Page
                                                                    Desc5Main
                                                                         of 35
                         Document      Page 13 of 51
Case
Case19-32928
     19-32928 Claim
              Doc 118
                    16 Part
                         Filed
                            2 01/13/20
                               Filed 01/06/20
                                         Entered
                                               Desc
                                                 01/13/20
                                                     Attachment
                                                           15:13:55
                                                                 1 Page
                                                                    Desc6Main
                                                                         of 35
                         Document      Page 14 of 51
Case
Case19-32928
     19-32928 Claim
              Doc 118
                    16 Part
                         Filed
                            2 01/13/20
                               Filed 01/06/20
                                         Entered
                                               Desc
                                                 01/13/20
                                                     Attachment
                                                           15:13:55
                                                                 1 Page
                                                                    Desc7Main
                                                                         of 35
                         Document      Page 15 of 51
Case
Case19-32928
     19-32928 Claim
              Doc 118
                    16 Part
                         Filed
                            2 01/13/20
                               Filed 01/06/20
                                         Entered
                                               Desc
                                                 01/13/20
                                                     Attachment
                                                           15:13:55
                                                                 1 Page
                                                                    Desc8Main
                                                                         of 35
                         Document      Page 16 of 51
Case
Case19-32928
     19-32928 Claim
              Doc 118
                    16 Part
                         Filed
                            2 01/13/20
                               Filed 01/06/20
                                         Entered
                                               Desc
                                                 01/13/20
                                                     Attachment
                                                           15:13:55
                                                                 1 Page
                                                                    Desc9Main
                                                                         of 35
                         Document      Page 17 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        10Main
                                                                           of 35
                          Document       Page 18 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        11Main
                                                                           of 35
                          Document       Page 19 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        12Main
                                                                           of 35
                          Document       Page 20 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        13Main
                                                                           of 35
                          Document       Page 21 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        14Main
                                                                           of 35
                          Document       Page 22 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        15Main
                                                                           of 35
                          Document       Page 23 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        16Main
                                                                           of 35
                          Document       Page 24 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        17Main
                                                                           of 35
                          Document       Page 25 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        18Main
                                                                           of 35
                          Document       Page 26 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        19Main
                                                                           of 35
                          Document       Page 27 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        20Main
                                                                           of 35
                          Document       Page 28 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        21Main
                                                                           of 35
                          Document       Page 29 of 51




                        5('$&7('
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        22Main
                                                                           of 35
                          Document       Page 30 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        23Main
                                                                           of 35
                          Document       Page 31 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        24Main
                                                                           of 35
                          Document       Page 32 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        25Main
                                                                           of 35
                          Document       Page 33 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        26Main
                                                                           of 35
                          Document       Page 34 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        27Main
                                                                           of 35
                          Document       Page 35 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        28Main
                                                                           of 35
                          Document       Page 36 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        29Main
                                                                           of 35
                          Document       Page 37 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        30Main
                                                                           of 35
                          Document       Page 38 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        31Main
                                                                           of 35
                          Document       Page 39 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        32Main
                                                                           of 35
                          Document       Page 40 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        33Main
                                                                           of 35
                          Document       Page 41 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        34Main
                                                                           of 35
                          Document       Page 42 of 51
Case
 Case19-32928
      19-32928 Claim
                Doc 118
                     16 Part
                          Filed
                             2 01/13/20
                                Filed 01/06/20
                                           Entered
                                                Desc
                                                   01/13/20
                                                      Attachment
                                                            15:13:55
                                                                 1 Page
                                                                     Desc
                                                                        35Main
                                                                           of 35
                          Document       Page 43 of 51
 Case 19-32928         Doc 118     Filed 01/13/20 Entered 01/13/20 15:13:55            Desc Main
                                   Document      Page 44 of 51


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


In re:                                                       Bankr. Case No. 19-32928 (MER)

Rancher’s Legacy Meat Co.,                                                             Chapter 11

Debtor.


                      MEMORANDUM OF LAW IN SUPPORT OF
                    MOTION FOR RELIEF FROM AUTOMATIC STAY


         Great Plains Beef, LLC (“Great Plains”), an unsecured creditor in the above-referenced

bankruptcy, by and through undersigned counsel, hereby moves the Court for relief from the

automatic stay pursuant to 11 U.S.C. §§ 362(d) and 553, Fed. R. Bankr. P. 4001, and Local Rule

4001-1, in order for Great Plains to exercise its right of setoff. In support of this Motion, Great

Plains states:

                                       Debtor’s Bankruptcy

         1.      Rancher’s Legacy Meat Co. (“Debtor”) filed a Voluntary Petition for Relief under

Chapter 11 of the Bankruptcy Code on September 20, 2019 (the “Petition Date”). (Doc. 1)

         2.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G). Venue of this

case is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

         3.      Great Plains is an exclusive provider of Certified Piedmontese Beef based in

Lincoln, Nebraska.

         4.      Debtor is a meat processing business, providing meat products to customers in the

upper Midwest area of the United States.
 Case 19-32928         Doc 118    Filed 01/13/20 Entered 01/13/20 15:13:55              Desc Main
                                  Document      Page 45 of 51


       5.      Pre-petition, Great Plains sold goods to Debtor. As of the Petition Date, Debtor

owed Great Plains $605,353.51 based on approximately 33 unpaid invoices that existed as of that

date (collectively, the “Great Plains Indebtedness”). (Proof of Claim No. 16, Ex. A.)

       6.      Based on the unpaid invoices, Great Plains has a 20-day administrative claim

under 11 U.S.C. § 503(b)(9) in the amount of $189,544.48. See id.

       7.      In addition, pre-petition, Debtor issued invoices to Great Plains that remained

unpaid as of the Petition Date. These invoices are summarized as follows (collectively, the

“Debtor Invoices”):

            Invoice Date             Invoice No.               Amount

            9/9/2019                 144018                    $594.75

            9/9/2019                 144028                    $3,376.00

            9/16/2019                144067                    $1,170.50

            9/16/2019                144068                    $4,051.13

            Total                                              $9,192.38


       8.      According to the terms set forth on the Debtor Invoices, payment on the Debtor

invoices was due seven (7) days after the ship date on each invoice, meaning payment on each

invoice was due prior to the commencement of this case.

                                   Relief from Automatic Stay

       9.      Great Plains is requesting that the Court grant it relief from the automatic stay

under 11 U.S.C. § 362(d) to apply the amount of the Debtor Invoices to the Great Plains

Indebtedness, thus exercising its right of setoff as authorized by 11 U.S.C. § 553. See 11 U.S.C.

§ 362(a)(7) (stating that a creditor must obtain relief from the automatic stay in order to setoff

any debt owing to the debtor that arose before commencement of the case).


                                                 2.
 Case 19-32928       Doc 118      Filed 01/13/20 Entered 01/13/20 15:13:55            Desc Main
                                  Document      Page 46 of 51


       10.     “Section 553 of the Code ‘preserves the rights of creditors to offset mutual debts

arising before a bankruptcy petition is filed.’” Ries v. Legendary Marine, Inc. (In re Genmar

Holdings, Inc.), 481 B.R. 500, 501 (D. Minn. Bankr. 2012) (quoting Superpumper v. Nerland Oil

(In Re Nerland Oil), 303 F.3d 911, 917 (8th Cir. 2002)).

       11.     The Bankruptcy Code requires that, in order for a creditor to exercise a right of

setoff, the following elements are met: (a) the creditor – here, Great Plains – owes a debt to the

Debtor arising pre-petition; (b) Great Plains has a claim against the Debtor arising pre-petition;

and (c) both the debt and the claim are mutual obligations. See id. (internal quotations omitted).

“In other words, it is necessary only that the debt and the claim both arose prepetition and are

mutual.” United States v. Gerth, 991 F.2d 1428, 1431 (8th Cir. 1993) (citations omitted).

       12.     Here, pre-petition, Great Plains owed Debtor $9,192.38 and Great Plains has a

claim against the Debtor arising pre-petition in an amount in excess of $600,000. The debt and

claims both arose prepetition and are mutual, insofar as Great Plains both owed Debtor pre-

petition and is asserting setoff. See Gerth, 991 F.2d at 1436.

       13.     Section 553(a) of the Bankruptcy Code makes a creditor’s right of setoff subject

to the automatic stay of § 362. In Re Olson, 175 B.R. 30, 32 (D. Neb. Bankr. 1994) (citing 11

U.S.C. §§ 553(a) & 362(a)(7)).

       14.     Section 362(d) of the Code states that the Court “shall” grant relief from stay (a)

“for cause,” which includes but is not limited to Great Plains’ lack of adequate protection, or (b)

with respect to property that the Debtor has no equity in and is not necessary to an effective

reorganization. See 11 U.S.C. § 362(d).




                                                 3.
 Case 19-32928          Doc 118      Filed 01/13/20 Entered 01/13/20 15:13:55             Desc Main
                                     Document      Page 47 of 51


         15.      By establishing a right of setoff, Great Plains has made a prima facie showing of

“cause” for relief under § 362(d)(1), and the burden shifts to Debtor to show that it will provide

adequate protection. See Olson, 175 B.R. at 32.

         16.      Debtor will be unable to show that it will provide adequate protection to Great

Plains so as to prevent Great Plains from exercising its right of setoff. As of the Petition Date,

Debtor owed Great Plains, an unsecured creditor, in excess of $600,000. Great Plains simply

seeks to provide itself some small level of protection by setting off the approximately $9,000 it

owes to Debtor against that much larger sum.

         17.      Great Plains requests therefore that it be granted permission to exercise its right of

setoff, setting off the amount of the Debtor invoices it owes to Debtor against the Great Plains

Indebtedness, which is in excess of $600,000.

                                               Conclusion

         18.      Based on the foregoing, Great Plains respectfully requests that the Court enter an

Order that (a) grants Great Plains relief from the automatic stay under 11 U.S.C. § 362(d) to

enable Great Plains to exercise its right of setoff, (b) waives the 14-day waiting period set forth

in Fed. R. Bankr. P. 4001(a)(3), and (c) grants such further relief as is just and equitable.



Dated: January 13, 2020                   /e/ Alexander J. Beeby
                                         Alexander J. Beeby (398286)
                                         Larkin Hoffman Daly & Lindgren Ltd.
                                         8300 Norman Center Drive
                                         Suite 1000
                                         Minneapolis, Minnesota 55437-1060
                                         (952) 835-3800
                                         abeeby@larkinhoffman.com

                                         Attorneys for Great Plains Beef, LLC


4814-6970-4112, v. 1




                                                    4.
 Case 19-32928          Doc 118     Filed 01/13/20 Entered 01/13/20 15:13:55            Desc Main
                                    Document      Page 48 of 51


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re:                                                        Bankr. Case No. 19-32928 (MER)

Rancher’s Legacy Meat Co.,                                                              Chapter 11

Debtor.


                    ORDER GRANTING GREAT PLAINS BEEF, LLC’S
                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY


         This case is before the court on the motion of Great Plains Beef, LLC for relief from the

automatic stay imposed by 11 U.S.C. § 362(a). Based on the motion and the record, the court

finds that grounds exist under 11 U.S.C. § 362(d) to warrant relief.

         IT IS ORDERED:

         1.       The motion is GRANTED.

         2.       The automatic stay is lifted so that Great Plains Beef, LLC, may exercise its right

of setoff under 11 U.S.C. § 362(d).

         3.       Notwithstanding Fed. R. Bankr. P. 4001(a)(3), this order is effective immediately.




Dated:
                                        Michael E. Ridgway
                                        Chief United States Bankruptcy Judge



4834-8328-4912, v. 1
 Case 19-32928         Doc 118   Filed 01/13/20 Entered 01/13/20 15:13:55   Desc Main
                                 Document      Page 49 of 51


                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MINNESOTA


In re:                                             Case No. 19-32928

Rancher’s Legacy Meat Co.,                         Chapter 11

                                   Debtor.


                                   AFFIDAVIT OF SERVICE


       Under penalty of perjury, I declare that on January 13, 2020, I served the
following documents:

         1. Notice of Appearance and Request for Notice and Service,

         2. Notice of Motion and Motion for Relief from Automatic Stay with attached
            Exhibit A,

         3. Memorandum of Law in Support of Motion for Relief from Automatic Stay,

         4. Proposed Order Granting Great Plains Beef, LLC’s Motion for Relief from
            the Automatic Stay, and

         5. Affidavit of Service

upon the attached service list via ECF or U.S. Mail, postage prepaid, addressed as
listed.

Dated: January 13, 2020                                /e/ Gina M. Rice
                                                       Gina M. Rice
4820-8572-0497, v. 1
 Case 19-32928         Doc 118    Filed 01/13/20 Entered 01/13/20 15:13:55         Desc Main
                                  Document      Page 50 of 51


                                     9013-3(a)(2) Service List
                                 In re Rancher’s Legacy Meat Co.
                                MN Ch. 11 Bankr. Case No. 19-32928

DEBTOR                            INTERNAL REVENUE               Foley & Mansfield, PLLP
Rancher’s Legacy Meat Co.         SERVICE                        250 Marquette Avenue
FKA Unger Meat Company            Internal Revenue Service       Suite 1200
4301 White Bear Parkway           Centralized Insolvency         Minneapolis, MN 55401
Vadnais Heights, MN 55110         Operations                     (Via U.S. Mail)
(Via U.S. Mail)                   P.O. Bos 7346
                                  Philadelphia, PA 19101-7346
                                  (Via U.S. Mail)

DEBTOR’S ATTORNEY                 COLLECTION DIVISION OF         Great Plains Beef LLC
Thomas and Cameron A. Lallier     MN DEP’T. OF REVENUE           P.O. Box 82545
Foley & Mansfield, PLLP           Minnesota Department of        Lincoln, NE 68501
250 Marquette Avenue              Revenue                        (Via U.S. Mail)
Suite 1200                        Bankruptcy Section
Minneapolis, MN 55401             P.O. Box 64447
(Via ECF)                         Saint Paul, MN 55164-0447
                                  (Via U.S. Mail)

SECURED CREDITORS                 UNITED STATES ATTORNEY         J&B Partners
James A. Ratcliff                 FOR DISTRICT OF MN             13200 – 43rd Street Northeast
Ratcliff Ranch                    United States Attorney         Saint Michael, MN 55376
24631 South Highway 2             600 U.S. Courthouse            (Via U.S. Mail)
Vinita, OK 74301                  300 South Fourth Street
(Via U.S. Mail)                   Minneapolis, MN 55415-3070
                                  (Via U.S.Mail)

Professional Driven Solutions     GOVERNMENTAL                   Kloster Collateral Resources
OBO James A. Ratcliff             CREDITORS                      606 – 25th Avenue South #104
Attn: Debi S. Hood, CEO           City of Vadnais Heights        Saint Cloud, MN 56301
120 South Wilson                  800 East County Road E         (Via U.S. Mail)
Suite A                           Vadnais Heights, MN 55127
Vinita, OK 74301                  (Via U.S. Mail)
(Via U.S. Mail)

Nissan Motor Acc. Corp.           White Bear Township            John A. Morris
P.O. Bos 660360                   1281 Hammond Road              Pachulski Stang Ziehl & Jones
Dallas, TX 75266-0360             White Bear Township, MN        LLP
(Via U.S. Mail)                   55110                          780 Third Avenue, 34th Floor
                                  (Via U.S. Mail)                New York, NY 10017
                                                                 (Via U.S. Mail)

Ocshner Partnership               MANUAL NOTICE LIST             Pachulski Stang Ziehl & Jones
Attn: Todd Ocschner               Ben E. Keith Company           919 North Market Street
13350 – 379th Avenue              7650 Will Rogers Boulevard     17th Floor
Aberdeen, SD 57401                Fort Worth, TX 76140           Wilmington, DE 19801
(Via U.S. Mail)                   (Via U.S. Mail)                (Via U.S. Mail)




                                                    2.
 Case 19-32928         Doc 118   Filed 01/13/20 Entered 01/13/20 15:13:55     Desc Main
                                 Document      Page 51 of 51


Upper Lakes Foods                Michael E. Brown           Platinum Management LLC
801 Industry Avenue              Kutak Rock LLP             12301 Whitewater Drive
Cloquet, MN 55720                2300 Main Street           Suite 10
(Via U.S. Mail)                  Suite 800                  Minnetonka, MN 55343
                                 Kansas City, MO 64108      (Via U.S. Mail)
                                 (Via U.S. Mail)

UNITED STATES TRUSTEE            John T. Coghlan            Barton L. Seebach
1015 U.S. Courthouse             Kutak Rock LLP             Story Schoeberl & Seebach LLP
300 South Fourth Street          2300 Main Street           126 North Elm Street
Minneapolis, MN 55415-3070       Suite 800                  P.O. Box 89
(Via ECF)                        Kansas City, MO 64108      Cresco, IA 52136
                                 (Via U.S. Mail)            (Via U.S. Mail)

COMMITTEES                       Empirical Foods Inc.       Upper Iowa Beef LLC
Official Committee of            950 Willow Drive           4164 Highway 63
Unsecured Creditors              Dakota Dunes, SD 57049     Circle Springs, IA 52155
C/o Bassford Remele, P.A.        (Via U.S. Mail)            (Via U.S. Mail)
100 South Fifth Street
Suite 1500
Minneapolis, MN 55402-1254
(Via U.S. Mail)

4820-8572-0497, v. 1




                                                   3.
